Order entered October 17, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00860-CR

                         RONALD PETER GRINDHEIM, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                           Trial Court Cause No. F04-48306-X

                                             ORDER
       In his brief, appellant asserts that an exhibit is missing from the record. Specifically,
appellant asserts that the State introduced appellant’s judicial confession as Exhibit no. 1 in
support of the motion to revoke community supervision. The reporter’s record does not contain
any exhibits and the document reflecting appellant’s plea of true references only psychological
evaluation and counseling and not appellant’s failure to seek substance abuse treatment.
Appellant further asserts there is no document reflecting appellant’s plea of true to failing to seek
substance abuse treatment.
       In accordance with Texas Rules of Appellate Procedure 34.5(e) and 34.6(f), the Court
ORDERS the trial court to make findings regarding the following:
      Whether the clerk’s record filed with this Court contains all of the documents that were
       made part of the June 14, 2013 revocation proceeding. Specifically, the trial court shall
       determine whether a judicial confession, separate from the document contained at pages
       56 and 57 of the clerk’s record, was made part of the June 14, 2013 revocation
       proceedings.
   If the trial court determines there is no other judicial confession, apart from that
    contained at pages 56 and 57 of the clerk’s record, the trial court shall make a finding to
    that effect.

   If the trial court determines there is a judicial confession, separate from the document
    contained at pages 56 and 57 of the clerk’s record, the trial court shall determine whether
    that document is in the possession of the Dallas County District Clerk.

   If the trial court determines there is a judicial confession, separate from the document
    contained at pages 56 and 57 of the clerk’s record, but the document is not in the
    possession of the Dallas County District Clerk, in accordance with rule 34.5(e), the
    parties may deliver a copy of the document to the trial court clerk for inclusion in the
    clerk’s record.

   If the trial court determines there is a judicial confession, separate from the document
    contained at pages 56 and 57 of the clerk’s record, but the document is not in the
    possession of the Dallas County District Clerk and the parties cannot agree on a
    substituted copy, in accordance with rule 34.5(e), the trial court shall determine what
    constitutes an accurate copy of the missing item and order it to be included in a
    supplemental clerk’s record.

   If the trial court determines that there was a judicial confession, separate from that
    contained at pages 56 and 57 of the clerk’s record, and that the document was delivered
    to the Court reporter for inclusion in the reporter’s record, the trial court shall determine
    whether the court reporter can supplement the reporter’s record with the judicial
    confession. If the trial court determines that the court reporter cannot supplement the
    record with the judicial confession, the trial court shall determine whether appellant is at
    fault for the loss or destruction of the judicial confession and whether the parties can
    agree on a substituted copy.

    We ORDER the trial court to transmit a record containing its findings of fact, any
supporting documentation, and any orders to this Court within THIRTY DAYS of the date
of this order.
    We ABATE the appeal to allow the trial court to comply with the order. The appeal shall
be reinstated thirty days from the date of this order or when the findings are received.



                                                  /s/     LANA MYERS
                                                          JUSTICE